Reason for Allowance
Claims 1-4, 6-17 and 24-26 are allowed for the following reasons: 
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in US 20090245743, US 20070036503 A1, US 7367823 B2, 6738555 B1 and US 5946440 A.  
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious ‘at least one fiber optic cable attached to the crimp tube, extending from the cassette and configured to carry the signal processed by the optical component, wherein the at least one fiber optic cable comprises: a jacket; a strength member crimped to the crimp tube; and multiple optical fibers extending past the crimp tube into the interior of the cassette body’ in combination with the rest of the limitations of the base claim.  
Claim 24 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious ‘wherein the at least one signal entry/exit port comprises: a first signal entry/exit port configured to relay a main wavelength; and a second signal entry/exit port configured to relay an express wavelength; an optical component located in the enclosed interior of the cassette body and configured to process a signal received from a fiber optic connector coupled to the fiber optic adapter’ in combination with the rest of the limitations of the base claim.  

 	Claim 2-4, 6-17 and 25 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAVEH C KIANNI/           Primary Examiner, Art Unit 2883